Citation Nr: 9917019	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in February 1998.  The requested 
development has been completed and the case has been returned 
for appellate review.  This appeal originates from a decision 
dated in May 1995, by the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  Following the 
remand development, the RO increased the disability rating 
from 10 to 20 percent, effective from January 20th, 1995.

The Board notes that the appellant, through his 
representative in the Informal Presentation dated in May 
1999, has raised the issue of entitlement to a separate 
disability evaluation for the gunshot wound scar.  Since this 
claim has not been developed, adjudicated or certified for 
appeal, it is referred to the RO for appropriate action.

FINDING OF FACT

The appellant's residuals of a through and through gunshot 
wound to the right shoulder are manifested by complaints of 
painful movement and a scar in the posterior aspect with 
objective manifestations consistent with invagination and 
tenderness, muscle atrophy and positive evidence of 
functional impairment.



CONCLUSION OF LAW

The schedular criteria for a 30 percent disability 
evaluation, but not in excess thereof, for residuals of a 
gunshot wound to the right shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.56, Diagnostic Codes 5201 and 5301 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation is well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a) (West 1991).  Specifically, 
his contentions that this disability has increased in 
severity since the last time it was evaluated by VA are 
deemed sufficient to render this claim plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been carefully reviewed, the 
Board places particular emphasis upon the findings noted on 
VA examination in May 1998, to accurately determine the 
current level of disability attributable to the appellant's 
residuals of the gunshot wound to the right shoulder.

In view of the above, the Board believes that a brief 
discussion of the appellant's medical history is necessary.  
The service medical records reflect that the appellant 
sustained a gunshot wound in September 1969.  It was noted 
that he underwent a two week period of physical therapy and 
then was returned to duty.  On service separation examination 
in June 1972, the presence of one 10 inch by 4 inch scar was 
noted over the right shoulder blade with no findings of any 
functional impairment.

On VA examination in August 1972, the appellant reported 
complaints of pain in his right shoulder and some tenderness 
in the scar.  On physical examination a scar was noted 
transversely in the supraspinatus region of the right 
shoulder with no depression and only slight tenderness.  
Range of motion studies were considered to be normal and no 
other abnormalities were found.  The diagnosis was residuals 
of a gunshot wound with scar, right shoulder.

In September 1972, the RO granted service connection for 
residuals of a gunshot wound to the right shoulder and 
assigned a 10 percent disability evaluation effective from 
July 1st, 1972.  After review of the record, the rating board 
concluded that the appellant sustained a through and through 
injury and based upon this conclusion, assigned the 
compensable disability evaluation.

VA outpatient treatment reports dated from 1978 to 1995 
reflect treatment for various unrelated disorders as well as 
for right shoulder complaints.  Significant findings during 
this time period include an x-ray report dated in August 1990 
which revealed an indication of a prior distal clavicular 
fracture, with a suggestion of an incomplete union of the 
distal clavicular fragment with the clavicular shaft.  The 
radiological assessment was possibility of pseudoarthrosis of 
the distal clavicle and suspected post traumatic fusion to 
the coracoid.  In January 1995, a diagnostic impression of 
right shoulder impingement syndrome was noted and on Agent 
Orange examination, also in January 1995, the appellant 
reported history of sustaining a dislocation of the right 
shoulder in a motor vehicle accident.  On physical 
examination a 10 cm. scar was noted over the supraspinatus 
muscle with atrophy of this muscle.  The right shoulder range 
of motion was forward flexion to 140 degrees and abduction to 
140 degrees.  On x-ray examination, the presence of 
significant exostosis arising from the inferior aspect of the 
clavicle as well as the superior aspect of the coracoid 
process with nearly complete bridging of these structures was 
noted.  The assessment included a possible relation to old 
trauma and the old previous clavicular fracture.

In view of the above findings, the case was returned to the 
RO for additional development to include a VA examination.  
In May 1998, a VA examination was conducted pursuant to the 
Board's February 1998 remand.  On examination, the appellant 
reported that he sustained a gunshot wound to the posterior 
aspect of his right shoulder in August 1969, while in 
Vietnam.  He further noted that he fell off of a motorcycle 
in 1977 and "dislocated" his right shoulder and was treated 
with an open procedure which included a pin fixation.  On 
physical examination, there was no atrophy of the trapezius 
or rhomboid muscles.  Trapezius and rhomboid function were 
intact.  The appellant was noted to reveal pain with 
elevation and rotation of the right shoulder through the 
entire examination.  A 11 cm. by 1 cm. scar was noted just 
superior to the spine of the scapula, posteriorly, which was 
slightly tender.  There was no atrophy of the supraspinatus 
or infraspinatus musculature.  A second scar was also noted 
over the anterior aspect of the right shoulder beginning over 
the distal end of the clavicle extending medially and then 
curving down toward the coracoid.  There was adhesion of the 
scar at the acromion end with tenderness and some bony 
deformity of the distal end of the clavicle at the acromion.  
The appellant had 160 degrees of passive flexion, and 140 
degrees of active flexion.  He had 120 degrees of passive 
abduction and 90 degrees of active abduction.  External 
rotation of his right shoulder at 90 degrees was 100 degrees.  
External rotation at his side was 90 degrees.  Internal 
rotation of the right shoulder at 90 degrees was 90 degrees 
and internal rotation with extension behind him brings the 
thumb to L2 on the right and to T6 on the left.  X-ray 
examination revealed extensive ossification of the coraco-
clavicular ligament on the right.  There was deformity of the 
distal clavicle, suggesting a healed oblique fracture.  The 
examiner further commented that:

The patient's [the appellant's] scar in 
the posterior aspect of his right 
shoulder is attributable to the gunshot 
wound he sustained while in service in 
1969.  I do not believe the significant 
amount of the shoulder symptomatology is 
coming from this, but I feel that most 
all of it is coming from the injury he 
sustained in 1977, with the injury to the 
clavicle and the coraco clavicular 
ligament.  And this is not related to his 
initial injury in 1969.


Analysis

The appellant's right shoulder disability, which is his 
dominant side, is currently evaluated pursuant to Diagnostic 
Codes 5301 and 5201.  Code 5301 provides, in pertinent part, 
that a moderately severe impairment of Muscle Group I 
warrants a 30 percent evaluation on the dominant side.  
Pursuant to 38 C.F.R. § 4.56(c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Section (d) provides that under Diagnostic Codes 5301-5323, 
disabilities resulting from muscles injuries shall be 
classified as slight, moderate, moderately severe or severe.  
A moderately severe disability of muscles is characterized by 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence should document hospitalization for a 
prolonged period for treatment of the wound.  The records 
should reflect consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  Objective examination should 
reveal an entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups.  
There should be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.

Diagnostic Code 5201 provides for evaluation of limitation of 
arm movement.  Where the arm motion is limited to the 
shoulder level, a 20 percent evaluation is warranted.  Where 
the arm motion is limited to midway between the side and 
shoulder level, a 30 percent evaluation is warranted for the 
major side and 20 percent for the minor side.  Finally, where 
the arm is limited to 25 degrees from the side, a 40 percent 
evaluation is warranted for the major side and a 30 percent 
evaluation is warranted for the minor side.

After careful review of the evidence of record, including the 
VA outpatient treatment reports dated from 1978 to 1995, 
statements and contentions from the appellant as well as the 
VA examination report dated in May 1998, the Board concludes 
that the constellation of the appellant's right shoulder 
symptomatology essentially equates to a moderately severe 
Muscle Group I impairment.  The appellant has consistently 
reported pain on all movement of the right shoulder, the 
record demonstrates the presence of a scar which is 
invaginated and tender, and in January 1995, the VA examiner 
indicated that there was atrophy of the supraspinatus muscle.  
Furthermore, on VA examination in May 1998, the appellant 
indicated that he was unable to continue working in a 
warehouse for a furniture company due to his right shoulder 
impairment.  Although the VA examiner in May 1998 indicated 
that it was his opinion that the majority of the appellant's 
symptomatology was due to the post-service motorcycle 
accident residuals, the Board believes that in weighing the 
evidence of record, viewed in the context of the appellant's 
through and through gunshot wound, the disability 
attributable to the gunshot wound meets the criteria for a 
moderately severe Muscle Group I injury.

While the severity of the appellant's gunshot wound residuals 
is acknowledged, the findings of record do not demonstrate 
the presence of a severe muscle impairment in the right 
shoulder or a limitation of arm movement to 25 degrees from 
his side such to support entitlement to a 40 percent 
evaluation under Codes 5301 or 5201.  In this regard, the 
Board notes that on physical examination in May 1998, the 
right shoulder range of motion was shown to be slight to 
moderate in nature with the greatest loss demonstrated on 
active abduction to 90 degrees or the shoulder level.  
Furthermore, there has been no identification of a ragged or 
adherent scar indicating wide damage to muscle groups in the 
missile track, nor has palpation shown loss of deep fascia, 
muscle substance or soft flabby muscles in the wound area.  
The record does not demonstrate that the appellant's right 
shoulder muscles swell and harden abnormally in contraction 
and there has been no showing of a severe impairment on 
strength or endurance testing or with coordinated movements.  
Accordingly, in the absence of any additional evidence to 
meet the criteria for a severe muscle impairment or to show 
limitation of arm movement to 25 degrees from the appellant's 
side, entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the right 
shoulder is not warranted.  

In reaching this conclusion, the appellant's statements and 
contentions have been carefully considered as part of the 
Board's analysis of the cardinal signs and symptoms of muscle 
impairment including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement to support a finding 
of a moderately severe muscle impairment.  

In view of the above, entitlement to a 30 percent evaluation 
for residuals of a gunshot wound to the right shoulder is 
warranted.


ORDER

A 30 percent evaluation, but not in excess thereof, for 
residuals of a gunshot wound to the right shoulder is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

